     Case 5:18-cv-01005-JGB-KK Document 79 Filed 12/30/19 Page 1 of 11 Page ID #:3404




1      JOSEPH H. HUNT
       Assistant Attorney General
2      DAVID M. MORRELL
       Deputy Assistant Attorney General
3      GUSTAV W. EYLER
4      Director
       Consumer Protection Branch
5      NATALIE N. SANDERS
       Trial Attorney
6             Consumer Protection Branch
7             U.S. Department of Justice
              450 5th Street, NW, Suite 6400-South
8             Washington, D.C. 20530
              Telephone: (202) 598-2208
9             Facsimile: (202) 514-8742
              E-mail: Natalie.N.Sanders@usdoj.gov
10     Attorneys for Plaintiff
11     UNITED STATES OF AMERICA
12
                               UNITED STATES DISTRICT COURT
13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                      EASTERN DIVISION
15
      UNITED STATES OF AMERICA,                No. 5:18-CV-01005-JGB-KKx
16
                  Plaintiff,
17                                             REPLY IN SUPPORT OF PLAINTIFF’S
                         v.                    EVIDENTIARY OBJECTIONS TO THE
18                                             EXPERT REPORT AND DEPOSITION
   CALIFORNIA STEM CELL                        TESTIMONY OF LOLA M. REID,
19 TREATMENT CENTER, INC.,                     PH.D., SUBMITTED IN SUPPORT OF
   et al.                                      DEFENDANTS’ OPPOSITION TO
20                                             PLAINTIFF’S MOTION FOR SUMMARY
           Defendants.                         JUDGMENT
21
                                               Hearing Date:   January 13, 2020
22                                             Hearing Time:   9:00 a.m.
                                               Courtroom:      Riverside Courthouse
23                                                             3470 Twelfth Street
24                                                             Riverside, CA 92501
                                                               Courtroom 1, 2nd Floor
25
                                               Hon. Jesus G. Bernal
26
27
28
     Case 5:18-cv-01005-JGB-KK Document 79 Filed 12/30/19 Page 2 of 11 Page ID #:3405




1                                        INTRODUCTION
2            At issue is whether Dr. Reid’s expert report (“Reid Report”) is competent and
3      admissible to be considered in opposition to the Government’s summary judgment motion,
4      when only defense counsel (and not Dr. Reid herself) has sworn to the veracity of the
5      opinions and conclusions therein. The answer is “no.” In an effort to avoid this
6      inescapable conclusion, Defendants’ Opposition to Plaintiff’s Evidentiary Objections to
7      the Expert Report and Deposition Testimony of Dr. Lola M. Reid (“Evidentiary
8      Opposition”) (ECF No. 76) obfuscates the relevant inquiry, cites inapposite cases, and
9      refutes strawman arguments the Government has not raised in its Objections. In the
10     process, Defendants double down in their reliance upon an unsworn expert report that fails
11     to comply with basic procedural and evidentiary rules governing the consideration of
12     evidence at summary judgment. Dr. Reid’s expert report lacks a proper foundation, and it
13     must be excluded from consideration at summary judgment.
14                  REPLY IN SUPPORT OF EVIDENTIARY OBJECTIONS
15              A. The Unsworn Reid Report Is Incompetent and Inadmissible, and the
                   Gurvitz Declaration and Deposition Transcript Excerpt Do Not Cure Its
16
                   Deficiencies
17
              “A trial court can only consider admissible evidence in ruling on a motion for
18
       summary judgment.” Orr v. Bank of America, 285 F.3d 764, 773 (9th Cir. 2002) (citations
19
       omitted). Defendants erroneously contend that the Reid Report is admissible in opposition
20
       to summary judgment because “Dr. Reid expressly authenticated her expert report during
21
       her sworn deposition.” (ECF No. 76 at 2:20-21). Contrary to Defendants’ claims,
22
       authentication is merely “a condition precedent to admissibility.” Orr, 285 F.3d at 773
23
       (internal quotes and citation omitted) (emphasis added).       Authentication is not co-
24
       extensive with the admissibility inquiry, and even authenticated evidence must comply
25
       with applicable procedural and evidentiary rules in order to be admitted and considered at
26
       summary judgment.
27
             Here, there is no question that the unsworn Reid Report must be excluded from
28
                                                2
     Case 5:18-cv-01005-JGB-KK Document 79 Filed 12/30/19 Page 3 of 11 Page ID #:3406




1      consideration at summary judgment. But instead of addressing the Government’s core
2      arguments for exclusion, Defendants’ Evidentiary Opposition attacks a series of strawman
3      arguments that the Government has not made. For example, the Government did not raise
4      “objections . . . to the authenticity of Dr. Reid’s sworn deposition testimony” (ECF No. 76
5      at 1:13-14). The Government’s Objections do not challenge the authenticity of Dr. Reid’s
6      deposition testimony, including the Deposition Transcript Excerpt that accompanied the
7      Reid Report. Rather, the Government objected that the Excerpt, together with the Gurvitz
8      Declaration, fails to lay the proper foundation for admission and consideration of Dr.
9      Reid’s otherwise unsworn expert report. See Bias v. Moynihan, 508 F.3d 1212, 1224 (9th
10     Cir. 2007) (before evidence can be considered on summary judgment, a proper foundation
11     must be laid).
12            The Government does not dispute whether Dr. Reid “testified that the signature on
13     her expert report was her own.” (Contra ECF No. 76 at 2:21-22). The Government
14     likewise does not dispute that Dr. Reid “signed her expert report and included a copy of
15     her qualifications with that report.”    (Contra ECF No. 76 at 2:8-9).         Nor do the
16     Government’s Objections dispute that Dr. Reid has testified that the Reid Report
17     “contain[s] all of the opinions that [she] ha[s] provided in this case to date.” (Contra ECF
18     No. 76 at 3:6-7). Defendants’ Evidentiary Opposition spends multiple pages addressing
19     these and other arguments that the Government did not raise, in lieu of contending with
20     the arguments the Government did raise—namely, that the Reid Report is inadmissible
21     and incompetent because Defendants proffer no sworn testimony from Dr. Reid as to the
22     veracity of the contents of that Report, and that the accompanying Deposition Transcript
23     Excerpt and Gurvitz Declaration do not cure this deficiency. (ECF No. 62-7 at 3:11-5:14).
24     Defendants’ Evidentiary Opposition ignores these points entirely.
25           Defendants concede that their opposition to the Government’s motion for summary
26     judgment (“MSJ Opposition”) relies on factual assertions set forth in the Reid Report (ECF
27     No. 76 at 1:2-4). In deciding the Government’s summary judgment motion, the Court can
28     consider only those factual assertions that are properly supported in accordance with the
                                                 3
     Case 5:18-cv-01005-JGB-KK Document 79 Filed 12/30/19 Page 4 of 11 Page ID #:3407




1      Federal Rules of Civil Procedure (“FRCPs”). See Fed. R. Civ. P. 56(c)(1); see, e.g., Ninh
2      Dinh Pham v. Starkey, No. CV 16-05959 ODW (RAO), 2018 WL 2094354, at *4 (C.D.
3      Cal. Apr. 13, 2018), report and recommendation adopted, No. CV 16-05959 ODW
4      (RAO), 2018 WL 2094335 (C.D. Cal. May 4, 2018), appeal dismissed, 18-55632, 2018
5      WL 8335133 (9th Cir. Dec. 21, 2018) (explaining that a party asserting that a fact is
6      genuinely disputed must support that assertion by citing to materials in the record in
7      accordance with FRCP 56). Among other things, the FRCPs require that “[a]n affidavit
8      or declaration used to . . . oppose a [summary judgment] motion must be made on personal
9      knowledge, set out facts that would be admissible in evidence, and show that the affiant
10     or declarant is competent to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4); see
11     also C.D. Cal. Local Rule 7-7 (“Declarations shall . . . conform as far as possible to the
12     requirements of F.R.Civ.P. 56(c)(4)). Here, Defendants argue that the Reid Report is the
13     functional equivalent of a declaration from Dr. Reid, see ECF No. 76 at 5:24-25 (“Thus,
14     like a declaration, Dr. Reid’s expert report is . . .), even though it does not meet the basic
15     procedural requirements of FRCP 56(c)(4), among others.
16           In the Ninth Circuit, if an expert report is not signed under penalty of perjury, the
17     unsworn report “do[es] not qualify as [an] affidavit[] or otherwise admissible evidence for
18     [the] purpose of Rule 56, and may be disregarded by the court when ruling on a motion
19     for summary judgment.” Provident Life and Accident Ins. Co. v. Goel, 274 F.3d 984, 1000
20     (5th Cir. 2001); id. 1000 at n.77 (unsworn affidavits are incompetent to raise a fact issue
21     precluding summary judgment); see also Am. Fed’n of Musicians of United States &
22     Canada v. Paramount Pictures Corp., 903 F.3d 968, 977 (9th Cir. 2018) (citing Provident
23     Life); Wittmer v. Peters, 87 F.3d 916, 917 (7th Cir. 1996) (unsworn expert reports are not
24     admissible to support or oppose summary judgment); McFadden v. City of El Centro, No.
25     1cv2042-WQH-WMc, 2012 WL 4486265, at *7 (S.D. Cal. Sept. 26, 2012) (district court
26     refuses to consider document not properly authenticated under FRCP 56(c)(4) which was
27     submitted in opposition to summary judgment motion).
28           A court resolving a motion for summary judgment may substitute an unsworn
                                                  4
     Case 5:18-cv-01005-JGB-KK Document 79 Filed 12/30/19 Page 5 of 11 Page ID #:3408




1      declaration, such as Dr. Reid’s report, for a sworn affidavit “if the declaration complies
2      with 28 U.S.C. § 1746.” United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003). In
3      relevant part, section 1746 provides as follows:
4
                    Wherever, under any law of the United States or under any rule
5
                    . . . or requirement made pursuant to law, any matter is required
6                   . . . to be supported, evidenced, established, or proved by the
                    sworn declaration, verification, certificate, statement, oath, or
7
                    affidavit, in writing of the person making the same . . . , such
8                   matter may, with like force and effect, be supported, evidenced,
                    established, or proved by the unsworn declaration, certificate,
9
                    verification, or statement, in writing of such person which is
10                  subscribed by him, as true under penalty of perjury, and dated,
                    in substantially the following form:
11
12                  ...
13                  (2) If executed within the United States . . . : “I declare (or
                    certify, verify, or state) under penalty of perjury that the
14                  foregoing is true and correct. Executed on (date).
15                  (Signature)”.

16     28 U.S.C. § 1746(2) (emphasis added). By its own terms, section 1746 requires a
17     declarant’s attestation under penalty of perjury about the truthful and correct contents of
18     the statements she has made, and not merely about her authorship of those statements.
19     Thus, a declarant does not comply with FRCP 56(c)(4) by merely swearing under penalty
20     of perjury to having made a statement. Instead, Congress, the FRCPs, and the Ninth
21     Circuit all require that a declarant swear under penalty of perjury to having made a true
22     and correct statement.     Only the latter suffices to establish the competency and
23     admissibility of an otherwise unsworn declaration on summary judgment.
24           Here, the Reid Report itself is unsworn, and Defendants have proffered no sworn
25     testimony from Dr. Reid as to the veracity of the Reid Report. As the Government’s
26     Objections note—and as Defendants’ Evidentiary Opposition ignores—the Gurvitz
27     Declaration is incorrect when it claims that “Dr. Reid testified, under penalty of perjury,
28     that . . . the report contained an accurate summary of her expert opinions in this matter.”
                                                5
     Case 5:18-cv-01005-JGB-KK Document 79 Filed 12/30/19 Page 6 of 11 Page ID #:3409




1      (ECF No. 59-3 at ¶ 3). The accompanying Deposition Transcript Excerpt says no such
2      thing. In fact, it is entirely silent on this point. The Excerpt merely confirms that Dr. Reid
3      testified under penalty of perjury to the following facts: that (a) she signed her report (ECF
4      No. 59-3, Ex. A at 204:3-5), while in her North Carolina office (id. at 204:6-8), after
5      looking through the report (id. at 204:9-12), and that (b) Exhibit 4 to her deposition is the
6      same report she signed in her office (id. at 204:1-3, 13-21). In other words, Defendants
7      proffered Dr. Reid’s testimony only about the purported authorship of the Reid Report.
8      That testimony does not speak to the truthfulness and correctness of the contents of that
9      Report, nor does the Report itself indicate that it was “sworn to” under penalty of perjury
10     in compliance with section 1746. The Reid Report fails to comply with the procedural
11     requirements of 28 U.S.C. § 1746 and, in turn, FRCP 54(c).
12           Neither the Gurvitz Declaration nor the Deposition Transcript Excerpt cures this
13     key deficiency in the Reid Report. The Gurvitz Declaration cannot possibly attest to the
14     veracity of the statements in the Reid Report, as “[a] declaration signed by someone else
15     for the declarant does not comply” with section 1746. See Ritchie, 342 F.3d at 909; see
16     also Fowle v. C & C Cola, a Div. of ITT-Cont’l Baking Co., 868 F.2d 59, 67 (3d Cir. 1989)
17     (unsworn expert report is not competent to be considered on a motion for summary
18     judgment where plaintiff’s attorney—not the expert himself—attested to the veracity of
19     the report); Am. Fed’n of Musicians, 903 F.3d at 977 (citing Fowle). And as noted above,
20     the Deposition Transcript Excerpt merely provides Dr. Reid’s testimony about the
21     authorship of the Reid Report, not about the veracity thereof. This missing attestation
22     fatally undermines the factual assertions in Defendants’ MSJ Opposition that rely on the
23     unsworn Reid Report.
24           Defendants cite no authority that would prevent the exclusion of the Reid Report
25     from consideration on summary judgment. See, e.g., Davenport v. Bd. of Trustees of State
26     Ctr. Cmty. Coll. Dist., 654 F. Supp. 2d 1073, 1083–84 (E.D. Cal. 2009) (excluding from
27     consideration on summary judgment the contents of unsworn expert declarations that were
28     not made under penalty of perjury in compliance with 28 U.S.C. § 1746 and did not
                                                  6
     Case 5:18-cv-01005-JGB-KK Document 79 Filed 12/30/19 Page 7 of 11 Page ID #:3410




1      otherwise attest that their contents are true); Link Treasure Ltd. v. Baby Trend, Inc., 809
2      F. Supp. 2d 1191, 1195 (C.D. Cal. 2011) (unsworn declarations that failed to comply with
3      28 U.S.C. § 1746 could not be relied upon in resolving summary judgment motion); Kirk
4      v. Macs, No. LA CV15-07931 JAK (JPRx), 2016 WL 5340527, at *5 (C.D. Cal. Feb. 17,
5      2016) (excluding unsworn declaration in its entirety because “[c]ompliance with the
6      requirement of 28 U.S.C. § 1746 is mandatory”) (citing Link Treasure). The handful of
7      cases that Defendants cite in their Evidentiary Opposition are inapposite. For example,
8      the Jordan case concerned a challenge to the authorship of an expert report. See United
9      States ex rel. Jordan v. Northrop Grumman Corp., No. CV 95-2985, 2002 U.S. Dist.
10     LEXIS 26674, at *42 n.17 (C.D. Cal. Aug. 5, 2002) (citations omitted) (resolving a
11     challenge to the authorship of an expert report by authenticating it pursuant to Federal
12     Rule of Evidence 901(b)(4)). It is the unsworn nature of the Reid Report that is at issue
13     here, not who purportedly wrote it.1
14            Defendants’ reliance on McDevitt is also misplaced. See McDevitt v. Guenther, 522
15     F. Supp. 2d 1272, 1292 (D. Hawai’i 2007). McDevitt concerned a defendant’s challenge
16     to an expert report submitted with a copy of the expert’s sworn deposition testimony
17     authenticating that report.2 See id. Although the court in McDevitt was satisfied that the
18     affidavit from plaintiff’s counsel had attached true and correct copies of the expert’s report
19     and his authenticating deposition testimony, that did not mean that the opinions in the
20     expert report were automatically admissible on summary judgment. See id. at 1292. In
21     fact, the court then found that “large portions” of the expert’s report ran afoul of hearsay
22     prohibitions and other applicable evidentiary rules, and were nonetheless inadmissible on
23
24     1
         Moreover, Jordan does not address whether the expert report in that matter was similarly unsworn like
       the Reid Report. Defendants’ reliance on Jordan is clearly misplaced.
25
       2
        Again, the McDevitt case does not specify whether the challenged expert report and/or its accompanying
26     deposition testimony contained an attestation to the truthfulness and correctness of the contents of the
       expert report. For that reason alone, the case is not on point here. But even assuming, arguendo, that the
27     expert had properly attested to the veracity of his opinions, the McDevitt court still excluded a large
       portion of those opinions as inadmissible on hearsay and other evidentiary grounds.
28
                                                       7
     Case 5:18-cv-01005-JGB-KK Document 79 Filed 12/30/19 Page 8 of 11 Page ID #:3411




1      these alternate grounds. See id. at 1294.
2             The same arguments for inadmissibility apply with equal force here. There is no
3      question that the Reid Report is hearsay, and that it is unaccompanied by a sworn statement
4      from Dr. Reid attesting to its veracity for consideration at summary judgment. Dr. Reid
5      did not make the statements in the Reid Report “while testifying at the current trial or
6      hearing,” Fed. R. Evid. 801(c), and Defendants’ MSJ Opposition relies on those statements
7      for the truth of what they assert. Id.3 Such hearsay testimony is generally inadmissible.
8      Fed. R. Evid. 802. Moreover, Dr. Reid is unable to testify to all the relevant portions of
9      her report from personal knowledge, Fed. R. Evid. 602. After all, during her deposition,
10     Dr. Reid admitted her lack of familiarity with Defendants’ processing methods, see ECF
11     No. 64-1, Ex. A at 155-159, and further admitted that she did not completely author (or
12     even recognize) her own expert report and had never seen several of the report’s
13     attachments. (Id. at 184-88, 205-06). Dr. Reid also confirmed under oath that she is not
14     an expert on the topic of adipose-derived stromal vascular fraction (“SVF”).4 (Id. at
15     302:19-303:1-5). Under these facts, it is not surprising that Defendants made a strategic
16     decision not to elicit any further sworn testimony from Dr. Reid about the contents of the
17     Reid Report.
18     //
19     3
        Defendants have cited no legal authority for the proposition that the entire Reid Report is non-hearsay,
       and can be considered on summary judgment as if the Report is itself sworn deposition testimony, merely
20     because Dr. Reid testified about certain portions of the Report at her deposition. (Contra ECF No. 76 at
       5:19-23). The Court should decline Defendants’ invitation to adopt this radical, legally unsupported
21     position.
22     4
         Defendants acknowledge that all of Dr. Reid’s challenged opinions are based on purported specialized
       knowledge and expertise and, to be admissible at all, must qualify as Rule 702 expert testimony. (ECF
23     No. 76 at 4:25-5:4). The Government does not concede that Dr. Reid has the expert qualifications to
       provide all of the opinions set forth in the Reid Report, or that the opinions proffered are material to the
24     resolution of this matter. As previously noted, the Government reserves the right to object to the Reid
       Report and the Deposition Transcript of Lola M. Reid, Ph.D. on separate motion, as appropriate. In the
25     meantime, with respect to the specific opinions at issue proffered in opposition to summary judgment,
       the Government maintains its Objections, among others, that the Reid Report and cited portions of the
26     Reid deposition transcript, fail to lay proper foundation as to Dr. Reid’s knowledge, expertise, and
       familiarity with subject matter on which she opines. See LuMetta v. United States Robotics, Inc., 824
27     F.2d 768, 771 (9th Cir. 1987); see also Marceau v. Int’l Broth. of Elec. Workers, 618 F. Supp. 2d 1127,
       1143 (D. Ariz. 2009).
28
                                                        8
     Case 5:18-cv-01005-JGB-KK Document 79 Filed 12/30/19 Page 9 of 11 Page ID #:3412




1                                          CONCLUSION
2            At bottom, this Court must decide whether Defendants’ unsworn expert declaration
3      is competent and admissible for consideration at summary judgment. The law on this
4      point is clear. Indeed, even the ancillary cases that Defendants cite in their Evidentiary
5      Opposition call for the exclusion of the Reid Report. See, e.g., King Tuna, Inc. v. Anova
6      Food, Inc., CV 07-7451ODW(JWJx), 2009 WL 650732, at *1 (C.D. Cal. Mar. 10, 2009)
7      (“In order to be competent summary judgment evidence, an expert report must be sworn
8      to or otherwise verified”). Here, there is no question that the Reid Report, Deposition
9      Transcript Excerpt, and Gurvitz Declaration individually and collectively fail to provide
10     sworn testimony from Dr. Reid herself that the opinions in her report were made under
11     penalty of perjury and on her personal knowledge, and that she is competent to testify
12     thereto. The unsworn Reid Report does not meet the requirements of FRCP 56(c)(4) and
13     is not competent or admissible for purposes of the record on summary judgment.
14
15     DATED: December 30, 2019.                    Respectfully Submitted,
16                                                  JOSEPH H. HUNT
17                                                  Assistant Attorney General
18                                                  DAVID M. MORRELL
19                                                  Deputy Assistant Attorney General
                                                    Civil Division
20
                                                    GUSTAV W. EYLER
21                                                  Director
22                                                  Consumer Protection Branch
23                                                  /s/ Natalie N. Sanders
24                                                  NATALIE N. SANDERS
                                                    Consumer Protection Branch
25                                                  U.S. Department of Justice
                                                    450 5th Street, NW, Suite 6400-South
26                                                  Washington, D.C. 20530
27                                                  Telephone: (202) 598-2208
                                                    Facsimile: (202) 514-8742
28                                                  E-mail: Natalie.N.Sanders@usdoj.gov
                                                9
 Case 5:18-cv-01005-JGB-KK Document 79 Filed 12/30/19 Page 10 of 11 Page ID #:3413




1
                                          Counsel for United States of America
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        10
 Case 5:18-cv-01005-JGB-KK Document 79 Filed 12/30/19 Page 11 of 11 Page ID #:3414




1                                CERTIFICATE OF SERVICE
2          I hereby certify that on this 30th day of December 2019, I electronically filed a
3    true and correct copy of the foregoing REPLY IN SUPPORT OF PLAINTIFF’S
4    EVIDENTIARY OBJECTIONS TO THE EXPERT REPORT AND DEPOSITION
5    TESTIMONY OF LOLA M. REID, PH.D., SUBMITTED IN SUPPORT OF
6    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY
7    JUDGMENT, through the Court’s CM/ECF system, which will send a notice of
8    electronic filing to the following counsel of record listed below:
9
10                                    Celeste M. Brecht
                                      Matthew M. Gurvitz
11                                    Norma N. King
12                                    Witt W. Chang
                                      VENABLE LLP
13
14
15                                                  /s/ Natalie N. Sanders
                                                    NATALIE N. SANDERS
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               11
